NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2107
                                     ___________

                               OLANIYAN ADEFUMI,
                                              Appellant
                                      v.

                          THE CITY OF PHILADELPHIA
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (D.C. Civil No. 2-09-cv-00586)
                     District Judge: Honorable Cynthia M. Rufe
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 23, 2011
               Before: SLOVITER, FISHER and WEIS, Circuit Judges

                          (Opinion filed: September 26, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

             Olaniyan Adefumi appeals District Court orders dismissing his complaint

and denying his motion for reconsideration. We will affirm.

      As the parties are familiar with the facts of this lawsuit (and Adefumi’s two related


                                            1
lawsuits), we will not recapitulate them here. Having reviewed the record, 1 we are

satisfied that the District Court correctly granted the motion to dismiss in favor of the

City of Philadelphia on the grounds of claim preclusion. See generally Adefumi v. City

of Phila., No. 09-586, 2011 U.S. Dist. LEXIS 34238 (E.D. Pa. Mar. 29, 2011). To

properly invoke claim preclusion, “the defendant must show there has been (1) a final

judgment on the merits in a prior suit involving (2) the same parties or their privies; and

(3) a subsequent suit based on the same causes of action.” Sheridan v. NGK Metals

Corp., 609 F.3d 239, 260 (3d Cir. 2010) (internal quotations, citations omitted). We take

“a broad view of what constitutes identity of causes of action,” analyzing “(1) whether

the acts complained of and the demand for relief are the same . . . ; (2) whether the theory

of recovery is the same; (3) whether the witnesses and documents necessary at trial are

the same . . . ; and (4) whether the material facts alleged are the same.” United States v.

Athlone Industries, Inc., 746 F.2d 977, 984 (3d Cir. 1984). Here, the “same claim” test is

easily satisfied, as is the “final judgment on the merits” element.

              With regard to privity, we requested that the parties brief the issue, and we

are convinced by the appellee’s argument that it and the Free Library should be construed

1
  “We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 [and] [w]e review a
district court’s grant of a motion to dismiss de novo.” Beidleman v. Stroh Brewery Co.,
182 F.3d 225, 229 (3d Cir. 1999). Denial of a motion for reconsideration is reviewed for
abuse of discretion. See Confer v. Custom Engineering Co., 952 F.2d 41, 43 (3d Cir.
1991). To the extent that Adefumi’s original complaint was, in actuality, a motion to
reopen his first lawsuit under Federal Rule of Civil Procedure 60, we review the District
Court’s disposition for abuse of discretion. Budget Blinds, Inc. v. White, 536 F.3d 244,
251 (3d Cir. 2008).

                                              2
as parties in privity for the purposes of claim preclusion. Privity has “traditionally been

understood as referring to the existence of a substantive legal relationship, such as by

contract, from which it was deemed appropriate to bind one of the contracting parties to

the results of the other party’s participation in litigation.” Nationwide Mut. Fire Ins. Co.

v. George V. Hamilton, Inc., 571 F.3d 299, 311 (3d Cir. 2009). The multiple connections

between the City of Philadelphia and its Free Library fall within the traditional definition

of privity; for example, the primary budgeting source for the Free Library is city funds, 2

and the Board of Trustees of the Free Library is governed by the City’s home-rule

charter. See 351 Pa. Code §§ 3.3-802, 4.4-800. In the present case, this alignment of

interests suggests that a judgment in favor of one party should preclude a renewed suit

arising from the same facts against the other.

              Finally, should Adefumi’s complaint be read as attempting to reopen his

first case through the use of Federal Rule of Civil Procedure 60, we agree with the

District Court that relief under 60(b)(2)–(3) is time-barred, see Fed. R. Civ. P. 60(c)(1);

with regard to 60(b)(6), Adefumi has not shown the “extraordinary circumstances” that

would justify granting a 60(b)(6) motion, if such relief were available. Gonzalez v.

Crosby, 545 U.S. 524, 535 (2005). Nor is Rule 60(d) an option, as there is no evident

“grave miscarriage of justice,” see Mitchell v. Rees, ___ F.3d ___, 2011 U.S. App.

LEXIS 13309, at *4–6 (6th Cir. 2011, No. 09-5570), or fraud on the court.


2
 See, e.g., Free Library of Phila. Annual Report, 2008 Fiscal Year 10 (2008), available
at http://www.freelibrary.org/annualreport/annualreport08/annualreport2008.pdf.
                                              3
              In sum, the District Court correctly decided this case, and therefore did not

abuse its discretion in declining to reconsider the outcome. We will affirm its orders.




                                             4